Citation Nr: 1028816	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  08-22 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an effective date earlier than September 13, 
2007 for the grant of service connection for coronary artery 
disease (CAD) associated with type II diabetes mellitus, 
hypertension associated with type II diabetes mellitus, 
cataracts, left and right upper extremity peripheral neuropathy 
associated with type II diabetes mellitus, and special monthly 
compensation based on loss of use of a creative organ.  

2.  Entitlement to an effective date earlier than September 13, 
2007 for the grant of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States




ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1966 to August 1968, 
with service in the Republic of Vietnam from December 1966 to 
December 1967.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of October 2007 by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional Office 
(RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran contends that he is entitled to an effective date 
earlier that September 13, 2007 for the grant of TDIU.  
Specifically, the Veteran alleges that he is entitled to an 
effective date of November 13, 2002.

By way of history, the Veteran filed a claim of entitlement to 
service connection for diabetes mellitus in October 2001.  He 
also filed a claim for TDIU in December 2001.  

The RO denied the Veteran's diabetes mellitus claim in a rating 
decision dated June 2002.  The Veteran filed a timely notice of 
disagreement (NOD) with this issue in May 2003.  The Veteran also 
filed a claim of entitlement to service connection for the 
following disabilities in May 2003: hypertension, heart disease, 
chronic fatigue, numbness and tingling of the upper and lower 
extremities, skin rash, impotence, right eye infection, and 
bilateral blurred vision.  These claimed disabilities, according 
to the Veteran, were secondary to type II diabetes mellitus.  

In a rating decision dated December 2003, the RO granted the 
Veteran's service connection claim for diabetes mellitus and 
assigned a 20 percent rating under 38 C.F.R. § 4.119, Diagnostic 
Code 7913, effective November 13, 2002.  According to the RO, 
this effective date was assigned as it was the first date on 
which there was evidence of record showing diagnosed diabetes 
mellitus.  The RO deferred consideration of the Veteran's other 
service connection claims identified above, pending the outcome 
of a VA examination.  

The RO subsequently issued another rating decision in April 2004 
in which it granted service connection for numerous disabilities.  
For instance, the RO awarded service connection for bilateral 
lower extremity peripheral neuropathy, claimed as numbness and 
tingling in the lower extremities, to include as secondary to 
service-connected diabetes mellitus, and assigned separate 10 
percent evaluations under 38 C.F.R. § 4.124a, Diagnostic Code 
8520, effective May 6, 2003.  The RO also granted service 
connection for bilateral cataracts, claimed as blurred vision, to 
include as secondary to service-connected diabetes mellitus.  
According to the RO, the evaluation for the Veteran's bilateral 
cataracts was contemplated in the current 20 percent evaluation 
of his diabetes mellitus (which was also continued).  The RO also 
awarded the Veteran a non-compensable evaluation for erectile 
dysfunction under 38 C.F.R. § 4.115b, Diagnostic Code 7522, 
effective May 6, 2003.  The RO again deferred consideration on 
the issues of entitlement to service connection for hypertension, 
heart disease, chronic fatigue, numbness and tingling of the 
upper extremities, skin rash, and right eye infection, to include 
all as secondary to service- connected diabetes mellitus, pending 
the outcome of a VA examination.  The RO also denied the 
Veteran's TDIU claim.  The Veteran filed a timely NOD and 
perfected an appeal with regard to the TDIU issue.  

In July 2004, the RO issued another rating decision in which it 
granted service connection for hypertension.  According to the 
RO, the evaluation for the Veteran's hypertension was 
contemplated in the current 20 percent evaluation of his diabetes 
mellitus.  The RO also denied the Veteran's service connection 
claims for heart disease, chronic fatigue, numbness and tingling 
of the upper extremities, skin rash, and right eye infection, to 
include all as secondary to service-connected diabetes mellitus.

With respect to the Veteran's perfected TDIU claim, the Board 
issued a decision in November 2006 in which it remanded this 
claim on the basis that it was inextricably intertwined with 
pending, unadjudicated service connection claims.  In this 
regard, the Board notes that the November 2006 remand order 
erroneously stated that the Veteran's service connection claims 
for heart disease, chronic fatigue, numbness and tingling of the 
upper extremities, skin rash, and right eye infection, to include 
all as secondary to service-connected diabetes mellitus, were 
pending.

The RO subsequently issued another rating decision in October 
2007 in which it granted service connection for numerous 
disabilities.  For instance, the RO awarded service connection 
for CAD, to include as secondary to service-connected diabetes 
mellitus, and assigned a 30 percent rating under 38 C.F.R. § 
4.104, Diagnostic Code 7005.  The RO awarded service connection 
for hypertension, to include as secondary to service-connected 
diabetes mellitus, and assigned a 10 percent evaluation under 38 
C.F.R. § 4.104, Diagnostic Code 7101.  The RO awarded service 
connection for cataracts and assigned a 10 percent evaluation 
under 38 C.F.R. § 4.79, Diagnostic Code 6028-6078.  The RO 
awarded service connection for right and left upper extremity 
neuropathy, to include as secondary to service-connected diabetes 
mellitus, and assigned separate 10 percent evaluations under 38 
C.F.R. § 4.124a, Diagnostic Code 8715.  The RO also awarded 
special monthly compensation based on loss of use of a creative 
organ as well as TDIU.  The effective dates for these awards was 
September 13, 2007, the date of a VA examination.  The RO also 
denied the Veteran's service connection claims for chronic 
fatigue, skin rash, and right eye infection. 

Following notice of the October 2007 decision, the Veteran filed 
a timely NOD in which he disagreed with the effective dates 
assigned for the grant of service connection as well as the grant 
of TDIU.  The RO subsequently issued a statement of the case 
(SOC) in June 2008, but the SOC contained only a discussion of 
the TDIU effective date claim, and not the effective date claim 
based on the grant of service connection and/or special monthly 
compensation based on loss of use of a creative organ.  The 
Veteran timely perfected an appeal with regard to the TDIU 
effective date claim.

Based on the evidence described above, the Veteran should be 
provided with an SOC that addresses the issue of entitlement to 
an effective date earlier than September 13, 2007 for the grant 
of service connection for CAD, to include as secondary to 
service-connected diabetes mellitus; hypertension, to include as 
secondary to service-connected diabetes mellitus; cataracts; left 
and right upper extremity peripheral neuropathy, to include as 
secondary to service-connected diabetes mellitus; and special 
monthly compensation based on loss of use of a creative organ.  
See Manlincon v. West, 12 Vet. App. 238 (1999).

In light of the Board's decision to remand the Veteran's earlier 
effective date claim based on the grant of service connection, 
including special monthly compensation based on loss of use of a 
creative organ, the Board finds that the Veteran's earlier 
effective date claim for the grant of TDIU is inextricably 
intertwined with this claim.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991) (noting that two issues are "inextricably 
intertwined" when they are so closely tied together that a final 
decision on one issue cannot be rendered until a decision on the 
other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the case 
to the Veteran and his representative 
addressing the issue of  entitlement to an 
effective date earlier than September 13, 
2007 for the grant of service connection for 
coronary artery disease, to include as 
secondary to service-connected diabetes 
mellitus; hypertension, to include as 
secondary to service-connected diabetes 
mellitus; cataracts; left and right upper 
extremity peripheral neuropathy; to include 
as secondary to service-connected diabetes 
mellitus; and special monthly compensation 
based on loss of use of a creative organ.  
The Veteran and his representative should be 
notified of the time limit within which a 
substantive appeal must be filed in order to 
perfect an appeal on the issue to secure 
appellate review by this Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


